Citation Nr: 0202406	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  96-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right thorax involving Muscle Group 
XXI, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from April 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Jackson, 
Mississippi, Regional Office (RO), which, in part, confirmed 
a 10 percent evaluation for residuals of a shell fragment 
wound of the right thorax involving Muscle Group XXI.  A 
March 1996 RO hearing was held (a hearing transcript is 
included in the claims folders).  In October 1998, the Board 
remanded the case to the RO for additional evidentiary 
development.  In July 2000, the Board rendered a decision on 
other issues and remanded to the RO the remaining appellate 
issue of an increased rating for residuals of a shell 
fragment wound of the right thorax involving Muscle Group XXI 
for additional evidentiary development.  A January 2001 
rating decision, in part, confirmed the 10 percent evaluation 
for residuals of a shell fragment wound of the right thorax 
involving Muscle Group XXI.  That remaining appellate issue 
is now before the Board for final appellate consideration.  

Parenthetically, an August 2000 rating decision implemented 
the July 2000 Board decision's award of a separate 10 percent 
rating for chest scars and assigned November 4, 1994 as the 
effective date.  A January 2001 rating decision granted 
service connection for residuals of a shell fragment wound of 
the right thorax involving Muscle Group XIX, which was 
assigned a 10 percent evaluation, effective November 4, 1994.  
Although appellant's local service organization 
representative in a recent June 2001 written statement raised 
the issues of entitlement to earlier effective dates for 
grants of service connection for residuals of a shell 
fragment wound of the right thorax involving Muscle Group XIX 
and for chest scars (including based on 38 C.F.R. § 3.105(a) 
(2001)), since said earlier effective date issues have not 
been formally adjudicated by the RO (and, therefore, the 
Board does not have jurisdiction over them), these additional 
issues are referred to the RO for appropriate development.  
Kellar v. Brown, 6 Vet. App. 157 (1994).  

Although in an October 2001 informal hearing presentation, 
appellant's national service organization representative 
requested separate 10 percent ratings for chest scars 
(instead of the assigned single 10 percent rating for chest 
scars), since said issue has not been formally adjudicated by 
the RO (and, therefore, the Board does not have jurisdiction 
over it), this additional issue is referred to the RO for 
appropriate development.  Kellar, supra.  See also 38 C.F.R. 
§ 20.300 (2001).  


FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
of the right thorax, Muscle Group XXI, do not significantly 
interfere with respiration or result in significant pain on 
respiration, incoordination of breathing, or respiratory 
muscle weakness.  

2.  The service-connected residuals of a shell fragment wound 
of the right thorax, Muscle Group XXI, result in no more than 
moderate impairment of that muscle group.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thorax 
involving Muscle Group XXI have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
provided the appellant with notice regarding this change in 
the law.  See, in particular, a March 2001 RO letter advising 
appellant of the law and explaining duty to assist 
requirements applicable in the instant case.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected shell fragment wound 
disability issue on appeal over the years are documented in 
the medical evidence.  The service medical records adequately 
detail the circumstances and nature of the service-connected 
disability at issue and treatment therefor.  Additionally, 
pursuant to Board remand, a recent VA examination was 
conducted in August 2000.  Said examination is sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected disability at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of said disability in issue than that shown on said 
VA examination.  In addition, appellant was issued a 
Statement of the Case and Supplemental Statements of the 
Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
said adverse rating decision.  Thus, the Board concludes that 
the duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. §§ 4.55-4.73 (effective July 3, 
1997), it does not appear that the aforementioned Diagnostic 
Code for rating injuries to the thoracic muscle group has 
substantively been altered.  Under either the old or amended 
version of Diagnostic Code 5321, a 10 percent evaluation may 
be assigned for moderate injury to Muscle Group XXI (thoracic 
muscle group).  A 20 percent evaluation, the maximum rating 
assignable under this diagnostic code under the old or 
amended rating criteria, requires moderately severe or severe 
injury.  Code 5321 lists the thoracic muscle group as muscles 
of respiration with respiration as function.  

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes:  Slight, 
moderate, moderately severe, and severe.  The type of 
disability pictures are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue, and impairment of 
coordination).  38 C.F.R. §§ 4.54, 4.56 (1996).  In pertinent 
part:  

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. §§ 4.54 and 4.56 (1996).  
38 C.F.R. § 4.56, effective as of July 3, 1997, essentially 
restates 38 C.F.R. §§ 4.54 and 4.56 without substantive 
alteration.  

Appellant's service medical records reveal that in August 
1969, he sustained a gunshot wound from enemy small arms fire 
to the abdomen and right chest.  He underwent surgeries 
including of the abdomen and a right thoracostomy; and 
following a laparotomy, there was drainage from a flank 
incision.  During hospitalization from October 1969 to March 
1970, the wounds underwent healing.  

However, although appellant sustained various residuals of 
that in-service shell fragment wound, it should be emphasized 
that the only issue on appeal involves rating the residuals 
of a shell fragment wound to the right thorax Muscle Group 
XXI.  Although the RO has service-connected and rated other 
residuals of the in-service gunshot wound, specifically 
including exploratory laparotomy residuals of a shell 
fragment wound to the abdomen with repair of stomach and loss 
of liver substance; residuals of perforating shell fragment 
wound to the right thoracic wall with partial resection of 
the 11th rib and pleuritis; and chest scars, these other 
residuals are not in controversy here and thus are not for 
consideration in this decision by the Board.  In other words, 
the Board's decision herein is focused on the severity of 
muscle damage to the right thoracic musculature (Muscle Group 
XXI) from said in-service wound.  

On August 1970 VA examination, it was noted that residual 
scarring did not involve any herniation or weakness.  Private 
clinical records revealed that in July 1985, while swimming 
and using his right arm, appellant injured the right lower 
lateral chest.  In late 1994, he had right shoulder pain.  On 
July 1995 VA examination, appellant reported having shortness 
of breath.  Clinical findings primarily involved the abdomen.  

During a March 1996 RO hearing, appellant testified that his 
breathing was labored  with any exertion and that he at times 
felt a "tightening" in his chest.  

Pursuant to the October 1998 Board remand, VA examinations 
were conducted in December 1998.  Appellant's complaints 
included occasional shortness of breath and pain and 
tightness in the chest wall along his thoracotomy scar.  No 
pain was demonstrated upon respiratory excursions.  The 
examiner reported that there was weakened movement of the 
right thorax muscle group against resistance, but with no 
excessive fatigability.  There was painful motion, but not 
painful respiratory excursion.  He denied having functional 
limitations due to painful flare-ups.  It was noted that he 
had had a career as a truck driver, but that he had a back 
injury and was currently laid off for a year.  Another 
examiner opined that there was no functional impairment 
resulting from the right thoracic wall.  Clinical findings 
and color photographs also indicated the extent and severity 
of abdominal and chest scarring.  

Pursuant to the July 2000 Board remand, a VA "muscle" 
examination was conducted in August 2000.  The examiner 
reviewed the appellant's service records and the claims 
folder.  The examiner noted involvement of Muscle Group XXI 
from the gunshot itself.  There was slight right breast 
drooping secondary to a defect below with some tissue loss.  
However, there was no evidence of chest wall limitation of 
motion.  There was no tenderness in that area.  Appellant 
denied any symptoms associated with the gunshot wound itself 
other than pleuritic chest pain with deep inspiration.  
However, appellant denied any shortness of breath or any 
problems associated with limitation of chest wall movement.  
There was no incoordination or asymmetry to respiration, 
fatigability, or pain associated with this area on motion.  
Although it was noted that appellant's primary concern was 
with pain associated with the surgical site, in particular 
the right posterior aspect of his incision, the examiner 
stated that the muscle group involved with the surgical scars 
was Muscle Group XIX (not Muscle Group XXI).  The pertinent 
impression was "[g]unshot wound to the right anterior chest 
wall with no disability to muscle group 21."  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  Significantly, however, the 
recent VA clinical evidence reveals that the service-
connected residuals of a shell fragment wound of the right 
thorax, Muscle Group XXI, do not significantly interfere with 
respiration or result in significant pain on respiration, 
incoordination of breathing, or respiratory muscle weakness.  
Although on December 1998 VA examinations, there was weakened 
movement of the right thorax muscle group against resistance, 
but without excessive fatigability or painful respiratory 
excursion.  It is significant that an examiner who conducted 
one of the December 1998 VA examinations opined that there 
was no functional impairment resulting from the right 
thoracic wall.  Furthermore, on the most recent August 2000 
VA examination, the examiner's clinical impression was that 
there was no disability resulting from the Muscle Group XXI 
wound.  It is reiterated that although appellant has 
significant residuals of the in-service shell fragment wound 
and service connection is in effect for abdominal, 
respiratory, and scar wound residuals, the appellate issue at 
hand only involves the nature and severity of muscle damage 
to Muscle Group XXI (thoracic muscles of respiration 
affecting respiration).  

Based on the evidentiary record, the Board concludes that the 
service-connected residuals of a shell fragment wound of the 
right thorax, Muscle Group XXI, do not significantly 
interfere with respiration or result in significant pain on 
respiration, incoordination of breathing, or respiratory 
muscle weakness; and cannot be reasonably characterized as 
resulting in more than moderate impairment of that muscle 
group.  The clinical evidence does not reflect that the 
service-connected right thorax wound to Muscle Group XXI, in 
and of itself, presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating in excess of 10 percent for residuals of 
a shell fragment wound of the right thorax involving Muscle 
Group XXI is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

